Case 2:19-cr-00765-JAK Document 24 Filed 12/17/19 Pagelof1 Page ID #:82

 

 

 

 

 

Memorandum AAAKR De | ple
€ 2 yf 4 e fe om -~ b lies
19CRUG OD J

RS
Subject: Date: : =
United States v. HELEN CHUNG and December 16, 2019 oF
EDWARD WONG an os
To: From: in =
KIRY K. GRAY KEVIN B. REIDY nO a
Clerk, United States District Court Assistant United States Attgrney i a # ~
Central District of California Criminal Division | ee;

For purposes of determining whether the above-referenced matter, being filed on December 17,
2019:

(a) should be assigned to the Honorable André Birotte Jr., it
LJ is
is not

a matter that was pending in the United States Attorney’s Office (USAO) on or before
August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
Ll is
is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; (3) a
matter pending in the USAO’s National Security Division on or after September 14,
2016; or (4) a matter in which Assistant United States Attorney Patrick R. Fitzgerald is or
has been personally involved or on which he has personally consulted while employed in

the USAO.

 

Kevin B. Reidy
Assistant United States Attorney
